DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive.  Applicant has argued that the prior art does not teach the first display panel is deformed by heat as to warp toward the second panel.  However the limitation of the first panel “deformed by heat” is a product by process limitation.  Product-by-process limitations are limiting only to the implied structure of the process.  The first display panel is capable of being deformed by heat thus is this limitation is rendered obvious over the current reference by JP2009-168904.  Therefore, applicant’s arguments are not considered persuasive.  



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being obvious over by JP2009-168904
Regarding claim 1, the reference teaches an image display apparatus, comprising: a first display panel (fig. 1 12)) including a first liquid crystal cell and at least one first polarizing plate (fig. 2 52), the at least one first polarizing plate being arranged along at least one of main surfaces of the first liquid crystal cell; and a second display panel(13) including a second liquid crystal cell and at least one second polarizing plate (53), the at least one second polarizing plate being arranged along at least one of main surfaces of the second liquid crystal cell, the second display panel overlapping the first display panel in a direction perpendicular to a main surface of the first display panel, wherein when the first display panel is heated, the first display panel is warped towards the second display panel (see fig. 1).    JP2009-168904 does not explicitly disclose first panel “deformed by heat” however this is a product by process limitation.  Product-by-process limitations are limiting only to the implied structure of the process.  The first display panel is capable of being deformed by heat thus is this limitation is rendered obvious over JP2009-168904.  Regarding claim 2, the reference teaches when the second display panel is heated, the second display panel is warped away from the first display panel (see fig. 1).
Regarding claim 7, the reference teaches the image display apparatus according to any one of claims 1 to 6 claim 1, further comprising: a backlight unit, wherein the first display panel (12) is located between the second display panel (13) and the backlight unit (11).

Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-168904 in view of Hada US 2012/0291945.
Regarding claim 3, 904’ teaches all the limtiations of claim 3 except the first display panel includes a light transmissive sheet on a side opposite to a side facing the second display panel, the light transmissive sheet comprising a material having a smaller thermal expansion coefficient than a thermal expansion coefficient of the at least one first polarizing plate.  Hada teaches that the warp direction is controlled by the sum of the stresses (relative thermal expansion) of the optical film stack [0013].  Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘904 in view of Hada 


Regarding claim 4, ‘904 teaches all the limitations of claim 4 except wherein the first display panel includes a light transmissive sheet on a side facing the second display panel, the light transmissive sheet comprising a material having a greater thermal expansion coefficient than a thermal expansion coefficient of the at least one first polarizing plate.  Hada teaches that the warp direction is controlled by the sum of the stresses (relative thermal expansion) of the optical film stack [0013].  Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘904 in view of Hada to includes a light transmissive sheet on a side facing the second display panel, the light transmissive sheet comprising a material having a greater thermal expansion coefficient than a thermal expansion coefficient of the at least one first polarizing plate to induce a warp direction toward a second display panel as in ‘904 (fig. 1).
Regarding claim 5, ‘904 teaches all the limitations of claim 5 except at least one first polarizing plate is a pair of first polarizing plates respectively arranged along both of the main surfaces of the first liquid crystal cell, and in the first display panel, among the pair, a first polarizing plate on a side opposite to a side facing the second display panel is thinner than another first polarizing plate on the side facing the second display panel  Hada teaches that the warp direction is a product of the theremal expansion coefficients of the films both sides of a liquid crystal cell [0013].  Modifying the polarizer thickness in this manner is considered an obvious product of routine experimentation to control the warp direction.  Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘904 in view Hada 
Regarding claim 6, ‘904 teaches all the limitations of claim 6 except 
at least one first polarizing plate is a pair of first polarizing plates respectively arranged along both of the main surfaces of the first liquid crystal cell, and in the first display panel, among the pair, a first polarizing plate on a side opposite to a side facing the second display panel comprises a material having a smaller thermal expansion coefficient than a thermal expansion coefficient of a material comprised in another first polarizing plate on the side facing the second display panel.  .  Hada teaches that the warp direction is controlled by the sum of the stresses (relative thermal expansion) of the optical film stack [0013] and that this would control the warping toward a second display panel as in ‘904.  Therefore, it would have been obvious to one of ordinary skill in the art to modify ‘904 in view of Hada to precisely control the warp direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU VU/Primary Examiner, Art Unit 2871